Title: Margaret Allison Caldwell McHenry to Abigail Adams, 8 October 1798
From: McHenry, Margaret Allison Caldwell
To: Adams, Abigail


          
            Dear Madam
            Trenton Octbr: [8] 1798
          
          It was with the greatest concern I heard of your late illness, since which time I have felt very sollicitous to hear of your recovery, & hoped before this to have had that gratification— I therefore was greatly disappointed, when Mr McHenry told me a day or two since, that you were still indisposed.— this information so contrary to my wishes is the cause of my troubling you with this letter for which I flatter myself I need make no apology. The experience I have already had of your politeness & kind attentions could not fail to excite in me the greatest attachment and respect. Indeed my dear Madam I beleive I should feel those sensations towards you in an equal degree were you in a private situation & I had the advantage of your acquaintance, Yet were I to say that your station has no influence on the mind I should perhaps say too much, but the qualities necessary to fill that station with propriety which you so happily possess, renders it more respectable & of course your attentions the more flattering to those who have the pleasure to receive them. I have however wandered from my first intention which was meerly to express the great desire I have to hear of the restoration of your health as there is no information I could receive that wou’d give me more real pleasure. perhaps I may have that satisfaction thro’ Mr. McHenry should the President have occasion to write to him soon will you be kind enough to request him to mention the state of your health, for I wou’d not by any means were you even recovered, wish you to take the trouble to write yourself for this purpose.
          You have been informed that the Officers of Government moved with their families to this Town in August.— it has afforded us a safe refuge from the prevailing calamitous dissease of our unhappy City! but the dreadful necessity of flying suddenly with our families from danger, & all the inconveniencies we experience in consequence, are really very disagreeable & make us look forward to the time of returning to our respective homes with impatience— It will give you pleasure to hear that Mrs: Pickering & Mrs: Harrison are well & Mrs. Wolcott much better within a month past— she is still with her friends at Litchfeild Mr. Wolcott propoposes to go there next week & bring her this far on her way to Philadelphia—
          Will you be so kind as to Present my best respects to the President

my affectionate compliments to Miss Smith & beleive me with the greatest respect dear Madam yours sincerely
          
            M. McHenry
          
        